Citation Nr: 0119104	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  96-42 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to an increased (compensable) disability 
evaluation for residuals of a left tibia fracture.  

4.  Entitlement to an date, prior to December 9, 1993, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).

5.  Entitlement to additional monthly compensation based on 
the need for the regular aid and attendance of the veteran's 
wife. 


REPRESENTATION

Appellant represented by:	Eli Halpern, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Oakland Department of Veterans Affairs (VA) Regional Office 
(RO).

The issues of service connection for a left knee and a low 
back disability, an increased evaluation for residuals of a 
left tibia fracture, and an effective date, prior to December 
9, 1993. for the grant of service connection for PTSD are 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.

2.  The veteran receives VA disability compensation benefits 
at the 100 percent rate, and additional VA disability 
compensation benefits for a dependent spouse.

3.  The medical evidence shows that the veteran's spouse 
spends extended periods of time in bed, but is not bedridden; 
that she feeds herself, and uses the bathroom unassisted, 
dresses herself, and goes in and out of the house unassisted.

4.  The medical evidence of record does not establish that 
the veteran's disabled spouse is helpless or so nearly 
helpless as to require the regular aid and attendance of 
another person in order to protect herself from the hazards 
or dangers of her daily environment.


CONCLUSION OF LAW

The criteria for additional monthly compensation based on the 
need for the regular aid and attendance of the veteran's 
spouse have not been met.  38 U.S.C.A. §§ 1115(1)(E), 
1502(b); Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 3.351(a)(2),(b),(c), 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  The Board concludes the discussions in the rating 
decision and the SOC informed the appellant of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  The RO requested all 
relevant records identified by the appellant, and the 
appellant was informed in various letters what records the RO 
was requesting and he was asked to assist in obtaining the 
evidence.  The Board further notes that the veteran's wife 
was afforded a comprehensive VA examination in October 1996.  
All previous requests for hearings were withdrawn by the 
veteran in September 2000.  VA has met all VCAA duties.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  




Aid & Attendance for Spouse

Any veteran entitled to compensation at the rates provided in 
38 U.S.C.A. § 1114, and whose disability is rated not less 
than 30 percent, shall be entitled to additional compensation 
for dependents.  38 U.S.C.A. § 1115 (West 1991 & Supp. 2000).  

38 C.F.R. § 3.351(a)(2) (2000) specifies that increased 
compensation is payable to a veteran by reason of the 
veteran's spouse being in need of aid and attendance.

Governing law and regulations provide that increased 
compensation is payable to a veteran by reason of the 
veteran's spouse being in need of aid and attendance.  
38 U.S.C.A. § 1115(1)(E); 38 C.F.R. § 3.351(a)(2).  

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria set forth in 
paragraph (c) of this section will be applied in determining 
whether such need exists.  38 U.S.C.A. § 1115(1)(E); 38 
C.F.R. § 3.351(b).

In order to establish entitlement to aid and attendance 
benefits for the disabled spouse of a veteran, the evidence 
must show that while the veteran is rated totally disabled, 
the spouse is:

(1) Is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or 
physical incapacity; or

(3) Establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).  38 U.S.C.A. 
§§ 1115(1)(E), 1502(b); 38 C.F.R. § 3.351(c).


Under the criteria set forth in § 3.352(a), the following 
will be accorded consideration in determining the need for 
regular aid and attendance (§ 3.351(c)(3)):  inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the claimant 
is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that his 
or her condition is such as would require him or her to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.352(a).

The Court has observed that the logical inference to be drawn 
from the foregoing language, although not explicitly stated, 
is that eligibility requires at least one of the enumerated 
factors be present, rather than all of the disabling 
conditions enumerated section 3.352(a).  Turco v. Brown, 9 
Vet. App. 222, 224 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102 (2000); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

Factual Background

A review of the record demonstrates that the veteran 
requested additional compensation based upon the need for aid 
and attendance for his wife in May 1995.  In support of his 
claim, he submitted a December 1992 report from her private 
physician, which indicated that she had a principal diagnosis 
of calcific tendonitis of the neck and a secondary diagnosis 
of cervical disk disease.  She reported that she had neck and 
back pain which increased with motion or when sitting in one 
position.  The physician indicated that she could walk, 
stand, and sit for less than one hour.  He noted that she had 
weakness and neurological changes in both upper extremities 
which impaired her ability to lift or carry objects.  He 
stated that she was totally restricted from climbing stairs, 
and that she was restricted with bending.  He also reported 
that she required frequent periods of rest during the day.  
He noted that her  range of functional capacity was less than 
full range of sedentary.  

In a February 1993 report, HG, MD, indicated that the 
veteran's wife had neck and thoracic pain.  Dr. HG reported 
that she needed assistance with bathing and preparing meals.  
He noted that she did not need assistance with dressing or 
eating.  Dr. HG stated that the veteran helped her with 
household activities.  He reported that she was frequently in 
pain, and that a cervical magnetic resonance imaging (MRI) 
had shown C5 and C6 disk disease.  

Dr. HG indicated that she took 5 milligrams of Valium and 
Extra Strength Tylenol twice per day.  He noted that she 
appeared to be stable, and that it could not be determined if 
improvement was expected.  

In September 1994 a copy of a Social Security Disability 
Decision, dated in May 1994, was received, which demonstrated 
that the veteran's wife was not determined to be disabled for 
Social Security disability purposes.

In October 1996 the veteran's wife was afforded a VA Aid and 
Attendance/Housebound Examination.  It was noted that she did 
not require an attendant to report to the examination.  A 
driver was required as she could not drive long distances due 
to her medical condition and medication.  She was driven by 
her daughter.  She was found not to be blind or hospitalized.  

The veteran's wife indicated that she had injured her neck 
when falling off a ladder in 1989.  While not having surgery, 
she reported having chronic recurrent neck pain since that 
time.  She complained of moderate constant pain in her neck, 
which was aggravated by any movement, such as bending, 
twisting, or leaning.  She indicated that the pain was severe 
when aggravated.  She also noted having muscle spasms and 
occasional numbness radiating down the left arm.  She 
reported wearing a neck brace while at home.  She stated that 
when severe pain occurred, it would last from a few hours to 
a few days depending on the severity before it was relieved 
by rest, (transcutaneous electrical nerve stimulating) TENS 
unit, traction, and Valium.  

Physical examination revealed that the veteran's wife was 
60" tall and weighed 180 lbs.  Examination of the upper 
extremities showed full function in reference to performing 
activities of daily living, specifically the ability to self 
use, as in clothing, bathing, shaving, and attending to the 
needs of nature.  She did not have any amputations.  She did 
complain that use of the left upper extremity for any 
exertion or physically demanding activity would aggravate her 
neck pain.  She was noted to be right-handed.  

Examination of the lower extremities showed no functional 
restrictions with reference to limitation of motion, muscle 
atrophy, contracture, weakness, lack of coordination, or 
other interference.  She did not have deficits in weight 
bearing, balance, or propulsion.  There were no amputations.  

Examination of the cervical spine showed that the veteran's 
wife had moderate diffuse tenderness with mild, episodic 
muscle spasms in the cervical paraspinal muscles.  There was 
no swelling, but flattening of the cervical lordoses was 
present.  Range of motion was flexion to 40 degrees with pain 
beginning at 20 degrees, extension 30 degrees with pain 
beginning at 15 degrees, right and left lateral flexion to 30 
degrees with pain beginning at 20 degrees, and rotation 40 
degrees with pain beginning at 20 degrees.  There was no 
limitation of motion of the thoracic spine or lumbar spine. 

The veteran's wife denied any other pathological processes 
involving any other body parts or systems, such as dizziness, 
loss of memory, or poor balance to affect her ability to 
ambulate, perform self care, or travel beyond the premises of 
the home.  She described her daily activities as that of 
staying at home, resting her neck, and using traction, 
although she did go out on short trips periodically in the 
neighborhood.  She indicated that she was able to drive but 
that she did not drive due to the fact that she was on 
medication.  She was able to walk without the assistance of 
another person.  She was also able to walk approximately one 
or two blocks, before she would complain of severe neck pain 
which would aggravate her or cause her to stop and rest.  
There were no mechanical aids recommended by the examiner.  
She was able to leave home and leave the premises for short 
trips.  Any restrictions were not considered permanent.  She 
was fully capable of managing her benefits in her best 
interest.  Neurological examination revealed a normal sensory 
examination.  Deep tendon reflexes showed slight decrease in 
the brachioradialis reflex of the left.  Motor strength 
examination showed slight decrease in biceps strength on the 
left.  A diagnosis of cervical strain with a history of 
degenerative disc disease with muscle spasms, left C6 
radiculopathy, and the need for a neck brace, was rendered.  

In November 1996, a substantive appeal was received.  The 
veteran's wife expressed disappointment with the way the VA 
examination was conducted.  She noted that the TENS unit with 
patches affixed to her upper thoracic spine was an assistive 
device to control pain.  She also indicated that her daughter 
helped her onto the examining table.  

The veteran's wife also submitted numerous records in support 
of the claim.  March 1992 x-rays of the cervical spine showed 
mild degenerative changes.  A May 1992 computerized 
tomographic (CT) scan of the cervical spine showed 
degenerative posterior osteophytes at C5-6 and C6-7, causing 
some very mild reduction in the size of the spinal cord, and 
bony neural foraminal stenosis on the left at C6-7 secondary 
to unicate disease.  An August 1992 CT scan of the cervical 
spine showed degenerative disc changes at C5, C6, and C7, 
with associated uncinate process spur formation narrowing the 
right C6 and left C7 nerve roots.  

In August 1992, the veteran's wife underwent a private 
evaluation to determine her disability.  She reported having 
a throbbing pain which occasionally became sharp and started 
in the mid-back, and occasionally tended to radiate down the 
left arm, to the left elbow, and occasionally to the fingers.  
She denied any bowel or bladder problems.  

The examiner noted that veteran's wife reported she 
occasionally required assistance and needed to be carried.  
She was able to dress, feed, and bathe herself and could walk 
without any assistive devices the majority of the time.  

Musculoskeletal examination revealed that the spine had 
essentially normal curvature.  There was no increased pain 
with axial loading and straight leg raising was negative, 
bilaterally.  Cervical range of motion was flexion to 50 
degrees, extension to 60 degrees, and rotation to 70 degrees.  
There was evidence of hyperesthesias on palpation of the 
cervical paraspinal region of the spine.  Range of motion of 
the extremities was grossly intact without functional 
limitation or two joint tightness.  Joints were without gross 
evidence of tenderness, effusion, or instability.  Tone was 
essentially normal in all extremities and manual muscle 
testing was 4-5/5 in the upper and lower extremities.  

At the time of a November 1992 private examination the 
veteran's wife reported having pain in both the left and 
right upper extremities.  She stated that her legs and arms 
had to be wrapped because the pain was so bad when her 
husband did a manipulation of the spine.  Physical 
examination revealed that the veteran's wife was right-
handed.  Neurological examination was positive for headaches, 
neuritis, and a disorder of the nervous system.  
Musculoskeletal examination was positive for muscle and bone 
disorder.  Her head on neck motions were moderately 
restricted.  She had no overt paraspinous muscle spasm.  
Reflexes were a tad hyperactive but toe signs were flexor and 
there was no clonus.  She had no other focal or generalized 
motor or sensory testing deficits other than hyperesthesia of 
the right thumb, index, and long finger.  

At the time of a December 1993 report for disability 
evaluation purposes, the veteran's wife complained of neck 
pain, thoracic pain, and difficulty with both of the upper 
extremities, worse on the left than on the right.  She 
reported that she could stand and sit for less than one hour.  
She was able to walk two to three blocks and could carry only 
five pounds.  She was not able to bend, crouch, or stoop.  
She was also able to lie down and rest for four hours but was 
awakened by pain.  

Physical examination revealed that she was able to flex her 
cervical spine until her chin was three inches from the chest 
wall.  She could extend 20 degrees and rotate 45 degrees.  
She could lateral bend until her ears were three inches from 
her shoulder.  She exhibited significant restriction of 
motion of her spine.  Her shoulders abducted to 90 degrees 
and extended to 100 degrees.  She could bring the right hand 
to the back of her head reaching from above, and to the belt 
line reaching from below.  Elbows extended fully and flexed 
to 135 degrees.  Pronation and supination were full.  Grip 
strength was weak but there was poor effort.  Reflexes were 
intact at biceps, triceps, and wrist extensors.  Pin 
sensation was diminished on the radial border of the right 
hand and forearm.  

Pulses were good in all positions on the radial.  There was 
some nondermatomal of the entire left upper extremity.  She 
was noted to walk guardedly but there was no limp.  She was 
also able to heel and toe walk satisfactorily.  

She could flex her lower spine until 8 inches from the floor, 
extend 0 degrees, and lateral bend 25 degrees to the left and 
right.  She was noted to be wearing a TENS unit.  Reflexes 
were hyperreflexic at the knees and ankles.  The L5 sensory 
pathway was diminished on the left side.  Sciatic stretch 
tests were negative.  Full range of motion was noted for the 
hips, knees, and ankles.  Good dorsalis pedis and posterior 
tibial pulses were present.  

Analysis

In this particular case, the evidence does not establish that 
the veteran's spouse is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or that she is a patient in a nursing home because of 
mental or physical incapacity.

There have also been no findings that she is unable to dress 
or undress herself, or to keep herself ordinarily clean and 
presentable.  There has also been no showing of a frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid.  While the veteran's wife has 
reported needing help with adjusting her TENS unit, this 
would not qualify because with such an appliance she could 
not perform the placement without assistance regardless of 
her condition.  She has also not been found to be unable to 
feed herself through loss of coordination of upper 
extremities or through extreme weakness, or unable to attend 
to the wants of nature.  It has also not been demonstrated 
that she requires care or assistance on a regular basis to 
protect her from the hazards or dangers incident to her daily 
environment.

The veteran's wife has also not been shown to be bedridden.  
While the veteran's wife reports that she lies in bed to help 
relieve the neck pain and that the pain may cause her to be 
bedridden for several days, as previously noted, the fact 
that she has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice. 

While the veteran's wife's cervical spine disorder certainly 
limits her functional ability, the medical evidence of record 
does not establish that she is helpless or so nearly helpless 
as to require the regular aid and attendance of another 
person in order to protect herself from the hazards or 
dangers of her daily environment, or that she otherwise meets 
the criteria for entitlement to aid and attendance benefits 
as the disabled spouse of the veteran.  For the reasons and 
bases stated, the Board finds that the criteria for payment 
of increased compensation to the veteran by reason of his 
spouse being in need of aid and attendance are not met.  
Accordingly, the claim is denied. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
additional compensation for his spouse by reason of being in 
need of aid and attendance.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to additional compensation based on the need for 
the aid and attendance of the veteran's spouse is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

As noted earlier, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
as to the remaining issues on appeal, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

As to the issue of an earlier effective date for the grant of 
service connection for PTSD, the Board notes that the 
veteran's representative has argued that the RO's denial of 
service connection for anxiety neurosis in June 1974 has 
remained open since the veteran filed what could be 
determined to be a notice of disagreement within the 
prescribed period of time, requiring the RO to issue a 
statement of the case on this issue.  

A determination must be made as to whether the appellant 
provide what could be determined as a notice of disagreement 
within the necessary time frame. 

Section 7105of title 38 of the U.S. Code provides as follows 
in pertinent part:

(a)	Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished as prescribed in this section.  Each 
appellant will be accorded hearing and 
representation rights pursuant to the provisions of 
this chapter and regulations of the Secretary.

(b)(l) Except in the case of simultaneously 
contested claims, notice of disagreement shall be 
filed within one year from the date of mailing of 
notice of the result of initial review or 
determination.  Such notice, and appeals, must be 
in writing and be filed with the activity which 
entered the determination with which disagreement 
is expressed (hereafter referred to as the "agency 
of original jurisdiction" [(AOJ)]).  A notice of 
disagreement postmarked before the expiration of 
the one-year period will be accepted as timely 
filed.

(2)	 Notices of disagreement, and appeals, 
must be in writing and may be filed by the 
claimant, the claimant's legal guardian, or such 
accredited representative attorney, or authorized 
agent as may be selected by the claimant or legal 
guardian.  Not more than one recognized 
organization, attorney, or agent will be recognized 
at any one time in the prosecution of a claim.

(c) If no notice of disagreement is filed in 
accordance with this chapter within the prescribed 
period, the action or determination shall become 
final and the claim will not thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with this title.

(d)(l) Where the claimant, or the claimant's 
representative, within the time specified in this 
chapter, files a notice of disagreement with the 
decision of the agency of original jurisdiction, 
such agency will take such development or review 
action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If 
such action does not resolve the disagreement 
either by granting the benefit sought or through 
withdrawal of the notice of disagreement, such 
agency shall prepare a statement of the case....



(Emphasis added.)

The Court had interpreted the statute as specifying five 
elements for a valid NOD: That it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (generally a decision by an RO 
[hereinafter referred to as "RO decision"]) (§ 7105(d)(2)); 
(2) be filed in writing (§ 7105(b)(1), (b)(2)); (3) be filed 
with the RO (§ 7105 (b)(1)); (4) be filed within one year 
after the date of mailing of notice of the RO decision (§ 
7105(b)(1)); and (5) be filed by the claimant or the 
claimant's authorized representative (§ 7105(b)(2)).  The 
only content requirement is an expression of "disagreement" 
with the decision of the RO.  Gallegos v. Gober, No. 99-106 
(U.S. Vet. App. Aug. 11, 2000).

The Secretary has promulgated the following regulation 
implementing 38 U.S.C.A. § 7105 that purports to define what 
constitutes an NOD:

A written communication from a claimant or his or 
her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by 
the agency of original jurisdiction and a desire to 
contest the result will constitute a notice of 
disagreement.  While special wording is not 
required, the Notice of Disagreement must be in 
terms which can be reasonably construed as 
disagreement with that determination and a desire 
for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative 
determinations were made on several issues at the 
same time, the specific determinations with which 
the claimant disagrees must be identified....

38 C.F.R § 20.201(2000) (emphasis added).

In Gallegos, the Court invalidated that portion of § 20.201, 
which required that an appellant express a desire for Board 
review of the decision.

Following the RO's denial of service connection for anxiety 
neurosis in June 1974, the veteran, in a letter received on 
July 31, 1974, indicated that he was making a request for a 
personal hearing at the RO's convenience.  In a letter 
received on March 21, 1975, the veteran indicated that the RO 
was either ignoring or had misplaced his request for a 
hearing regarding his disability request.  In a letter dated 
that same day, the veteran's congressman indicated that he 
was writing on behalf of the veteran with regard to his claim 
for service-connected disability benefits for a nervous 
condition.  The congressman noted that the veteran had 
reported submitting three letters to the RO specifically 
advising of his desire to appeal the June 1974 rating 
decision, and that the RO had not yet responded.  

Later that month, the RO informed the veteran that it had 
scheduled him for a hearing on April 9, 1975.  In a letter 
from the veteran's representative, the American Legion, dated 
on the date of the scheduled hearing, the representative 
indicated that the veteran had requested that his hearing be 
postponed to attempt to obtain additional evidence.  The 
representative indicated that the veteran would inform the VA 
if he desired a hearing at a later date.  No further 
correspondence was received from the veteran with regard to 
service connection for a psychiatric disorder until December 
1993.  

The Board is of the opinion that the veteran's letters 
requesting a hearing, when combined with the congressman's 
correspondence specifically noting the veteran's three 
attempts by correspondence to advise the RO of his desire to 
appeal the June 1974 rating decision wherein the RO denied 
entitlement to service connection for a nervous condition, 
can be reasonably construed as a notice of disagreement on 
the issue service connection for anxiety neurosis.  As such, 
the claim has continued to remain open during this time 
period.  

The RO has not issued a statement of the case with respect to 
the denial of service connection for anxiety neurosis in 
response to what now has been determined to be a notice of 
disagreement.  This issue must be remanded to the RO for the 
issuance of a statement of the case.  Ledford v. West, 136 
F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d1304 (Fed. 
Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998); 
Manlincon v. West, 12 Vet. App. 238 (1999).


The service connection for anxiety neurosis issue is 
inextricably intertwined with the present issue of 
entitlement to an effective date for a grant of service 
connection for PTSD, prior to December 9, 1993, and therefore 
must be first be adjudicated by the RO prior to any further 
appellate review since a favorable decision on the raised 
issue would have a direct bearing on the latter one.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

As to the issues of service connection for a lumbar spine 
disability and a left knee disability, the Board notes that 
the veteran is a recipient of the Purple Heart and that he 
served in Vietnam.  He has also provided statements that his 
current back and left knee disabilities were incurred in 
service during combat situations, or are secondary to his 
service-connected residuals of a left tibia fracture.  Thus, 
the provisions of 38 U.S.C.A. § 1154(b) are for application.  
The Board notes that the veteran has not undergone a VA 
examination for either his left knee or back.  

The Board does observe that the veteran has been scheduled 
for VA examinations on several occasions and has failed to 
report for these examinations.  However, in a May 1994 
letter, it was noted that the veteran could not travel long 
distances because of a phobia of freeway driving and that 
driving to Sacramento was too long for him to endure.  The 
veteran requested that the examinations be performed in 
Redding, CA.  

In a May 1994 letter, the RO informed the veteran that it 
would schedule him for a VA examination at the Redding VA 
Outpatient Clinic.  

In a July 1994 Report of Contact, the veteran indicated that 
the July 1994 VA examinations had been rescheduled for 
Sacramento.  He indicated again that he could not drive to 
the Sacramento Clinic.  While the Board notes that several VA 
examinations were subsequently scheduled, for which the 
veteran failed to appear, the Board is unsure of the location 
of the examinations, or whether the veteran received 
notification of such examinations.  

Likewise, with the issue of an increased evaluation for 
residuals of the fracture of the left tibia, the Board is 
unsure if VA examinations were scheduled for the Redding VA 
Outpatient Clinic, and, if so, if the veteran received 
notification of the scheduled examinations.  

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case addressing the denial of 
entitlement to service connection for 
anxiety neurosis, decided in the June 
1974 rating determination, which the 
veteran has disagreed with but for which 
he has not, as yet, been issued a 
statement of the case.  The veteran and 
his representative should be advised of 
the need to timely file a substantive 
appeal if appellate review is desired.

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In this regard, the RO 
should request him to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for a low back 
disorder, a left knee disorder, and 
residuals of a left tibia fracture.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of his response, the RO should 
obtain all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claims.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(b)(2)).

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist including 
on a fee basis if necessary to ascertain 
the nature, extent of severity, and 
etiology of any left knee or low back 
disorder(s) which may be present, and 
extent of severity of the service-
connected residuals of a left tibia 
fracture.  Prior to the examination, the 
veteran, through his representative, 
should be contacted to determine at which 
VA facility it would be more appropriate 
to perform the requested VA examination.  
A copy of the letter informing the 
veteran of the place and the time of the 
examination must be placed in the file.  
Any necessary tests and studies should be 
performed and all findings must be 
reported in detail.  

The claims folder, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000) and a separate copy of this remand 
must be available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.

As to and left knee and low back 
disorders which may be present, the 
examiner must address the following 
medical issues:

(a) Does the veteran have any disorder(s) 
of the left knee and low back, and if so, 
what are they?

(b) Is it at least as likely as not that 
any left knee and/or low back disorder(s) 
found on examination is/are related to 
any incident of service origin, and if 
pre-existing service, was/were aggravated 
thereby?

(c) If the examiner determines that any 
left knee and/or low back disorder(s) 
found on examination is/are not related 
to service, he/she must express an 
opinion as to whether the veteran has a 
left knee and/or low back disorder(s) 
causally related to his service-connected 
residuals of a fracture of the left 
tibia. If no such relationship is 
determined to exist, the examiner must 
express an opinion as to whether any left 
knee and/or low back disorder(s) found on 
examination is/are aggravated by the 
service-connected residuals of a left 
tibia fracture.  If such aggravation is 
determined to be present, the examiner 
must address the following medical 
issues:

(1) The baseline manifestations which are 
due to the effects of any low back and/or 
left knee disorders found on examination;


(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected left 
tibia fracture residuals based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any left knee and/or low back 
disorder(s) found on examination is/are 
proximately due to service-connected left 
tibia fracture residuals.  

With respect to the service-connected 
left tibia fracture residuals, the 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  It is requested that 
the examiner provide explicit responses 
to the following questions:

(a) Do the left tibia fracture residuals 
involve only the joint structure, or do 
they also involve the muscles and nerves?

(b) Do the left tibia fracture residuals 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiner should comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiner must so 
state.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the left 
tibia fracture residuals, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the left tibia 
fracture residuals.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the left tibia fracture 
residuals, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected left tibia fracture residuals.  
If the functional impairment created by 
the nonservice-connected problem cannot 
be dissociated, the examiner so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for a low back 
disorder and a left knee disorder, 
considering 38 C.F.R. § 3.310 and the 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995) and the issue of an increased 
evaluation for residuals of the left 
tibia fracture, and entitlement to an 
effective date, prior to December 9, 
1993, for a grant of service connection 
for PTSD.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and appealable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



